MEMORANDUM TO: Alberto Zapata U.S. Securities and Exchange Commission FROM: Susan S. Rhee Senior Vice President & General Counsel DATE: February 14, 2014 SUBJECT: JNL Series Trust, Form N-1A Registration Statement Post-Effective Amendment No. 118 under the Securities Act of 1933 File No.: 33-87244 Memorandum Responding to Commission Staff Oral Comments of January 31, 2014, Pursuant to Commission Release No. 33-5231, March 2, 1972 Set out below are responses to oral comments received from Alberto Zapata of the U.S. Securities and Exchange Commission (“Commission”) staff on January 31, 2014 relating to Post-Effective Amendment No. 118 (the “Amendment) under the Securities Act of 1933, as amended (the “Securities Act”) of the Registration Statement on Form N-1A filed with the Commission by JNL Series Trust (“Trust”) on December 20, 2013. The comments are repeated below in italics, with responses immediately following. We have also included the proposed revised pages from the Prospectus, as applicable. 1. General Comments a. For all Funds of Funds, confirm that “underlying funds risk” is included in the principal risk section of the summaries and confirm that the secondary risks – in the non-summary additional information – include the risks of those underlying Funds.Item 4 of Form N-1A requires a summary of the principal risks of investing in the Fund.Please determine which of the risks of the underlying Funds constitute principal risks of the Fund that invests in them. RESPONSE: The Registrant confirms that each Fund discloses the principal risks that are applicable to the Fund’s portfolio in the principal risks section for that Fund, including principal risks that may be a result of the Fund’s investment in one or more underlying Funds.The Registrant also confirms that a Fund’s secondary risks are included in the “Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks)” section, including secondary risks that may be a result of the Fund’s investment in one or more underlying Funds. b. Please confirm that information will be provided for all blank items in the summary prospectus, statutory prospectus, and statement of additional information. RESPONSE: The Registrant confirms that information will be provided for all blank items in a subsequent amendment to the Registration Statement prior to the proposed effective date of this Amendment, pursuant to Rule 485(b), as applicable. c. Please make conforming changes throughout the prospectus, as applicable.Wherever a comment has applicability to several Funds in the Trust, please identify in the prospectus for each Fund where a change was made in response to these comments. RESPONSE: The Registrant has made conforming changes throughout the prospectus, as applicable. d. The expense example assumes each Fund’s operating expenses remain the same and are capped. Please describe the cap, and if it is the same as the waiver.If so, please use consistent terms, i.e. “waiver”. RESPONSE:The Registrant has corrected this disclosure for each applicable fund. e. For Funds that have a full fiscal year for the portfolio turnover rate, please specifically disclose the dates for the most recent fiscal year for each Fund’s portfolio turnover rate. RESPONSE: The Registrant respectfully declines this comment.The language that is incorporated into the Registration Statement exactly mirrors the language that is recommended for use under Item 3 of Form N-1A. f. Please include the appropriate disclosure concerning the Investment Adviser compensation required under N-1A, Item 10(a)(ii)(A), in the non-summary prospectus sections for each fund where it is not currently included. RESPONSE: The Registrant confirms that the required disclosure concerning Investment Adviser compensation is included in the section of the prospectus entitled “Management of the Trust,” sub-section “Management Fee” for all Funds of CVST. g. Please include the appropriate disclosure concerning Shareholder Information (Pricing of Fund Shares, Purchase of Fund Shares, etc.) under N-1A, Item 11 and Distribution Arrangements under N-1A, Item 12, in the non-summary prospectus sections for each fund where it is not currently included. RESPONSE: The Registrant confirms that the required disclosure concerning Shareholder Information and Distribution Arrangements is included in the section of the prospectus entitled “Management of the Trust” for all Funds of CVST. 2. Summary Prospectus and Statutory Section for the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund. a. The deleted disclosure described the percentage in the various investment categories. Please describe how an investor would differentiate between these funds.Additionally, please confirm that the names are still accurate. RESPONSE: The Registrant has updated the disclosure to provide the percentage allocations in the various investment categories. Additionally, the Registrant confirms that each fund name is accurate. 3. Summary Prospectus and Statutory Section for the JNL/DFA U.S. Core Equity Fund. a. Please provide the capitalization range for the companies the Fund will be investing in the U.S. Universe and add for any other Funds investing in the U.S. Universe. RESPONSE: The Registrant has updated the disclosure to the capitalization range for the companies in the U.S. Universe for the Fund. The Registrant confirms it will add this same disclosure for any other applicable Funds investing in the U.S. Universe. 4. Summary Prospectus and Statutory Section for the JNL/Goldman Sachs Emerging Markets Debt Fund. a. Please clarify the language in the second paragraph, romanette (ii) in the section entitled “Principal Investment Strategies.” RESPONSE: The Registrant has made the requested change. 5. Summary Prospectus and Statutory Section for the JNL/Goldman Sachs Mid Cap Value Fund. a. Please provide the capitalization range for the Russell Mid Cap Value Index and the Russell 2500 Value Index. Please make conforming changes to other Funds with indices in the section entitled “Principal Investment Strategies.” RESPONSE: The Registrant has made the requested change. 6. Financial Statements, Exhibits, Consents, and Other Required Disclosure a. Please provide any financial statements, exhibits, consents, and other required disclosure not included in this pre-effective amendment. Where required by Item 28 of Form N-1A, please file actual agreements as opposed to “form of” agreements, e.g. advisory agreements and underwriting contracts and reinsurance contracts. If an actual agreement is not yet available, please indicate that it will be filed by subsequent amendment. RESPONSE:The Registrant confirms that the above-referenced information will be included in compliance with Item 28 of Form N-1A and Regulation C of the Securities Act of 1933. It is the Registrant’s intention to respond fully to the Commission Staff’s comments, and believes that the changes described above do so fully. If there are further questions or comments, please contact Susan Rhee at 517-367-4336. cc:File 1 Corporate WayLansing, MI48951Phone: (517)367-4336Fax: (517)706-5517Toll Free: (800)565-9044email: susan.rhee@jackson.com JNL Institutional Alt 20 Fund Class A Investment Objectives.The investment objective of the Fund is long-term growth of capital and income through investment in other funds. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Other Expenses2 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 “Other Expenses” include an Administrative Fee of 0.05% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Please refer to the statutory prospectus for a list of available Underlying Funds. The Fund allocates its assets among Underlying Funds categorized by the Investment Adviser as follows : Investment Categories Alternative Assets Alternative Strategies Domestic/Global Equity Domestic/Global Fixed Income International International Fixed Income Risk Management Sector Specialty Tactical Management The Fund allocates approximately 80% of its assets to the traditional investment categories creating a “core” component of its portfolio.The Fund then allocates approximately 20% of its assets to non-traditional investment categories creating an “alt” component of its portfolio.The Fund considers the Alternative Assets, Alternative Strategies and Risk Management investment categories to be non-traditional, and all others to be traditional.Among the traditional investment categories, the Fund typically allocates approximately 20%-40% of its assets in Underlying Funds investing in fixed income securities, 20%-40% of its assets in Underlying Funds investing in U.S. equity securities and 5%-30% of its assets in Underlying Funds investing in international securities. In determining allocations to any particular Underlying Fund, the Fund’s investment adviser considers, among other things, long-term market and economic conditions, historical performance of each Underlying Fund, and expected long-term performance of each Underlying Fund, as well as diversification to control overall portfolio risk exposure. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 35 Fund Class A Investment Objectives.The investment objective of the Fund is long-term growth of capital and income through investment in other funds. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Other Expenses2 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 “Other Expenses” include an Administrative Fee of 0.05% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Please refer to the statutory prospectus for a list of available Underlying Funds. The Fund allocates its assets among Underlying Funds categorized by the Investment Adviser as follows: Investment Categories Alternative Assets Alternative Strategies Domestic/Global Equity Domestic/Global Fixed Income International International Fixed Income Risk Management Sector Specialty Tactical Management The Fund allocates approximately 65% of its assets to the traditional investment categories creating a “core” component of its portfolio.The Fund then allocates approximately 35% of its assets to non-traditional investment categories creating an “alt” component of its portfolio.The Fund considers the Alternative Assets, Alternative Strategies and Risk Management investment categories to be non-traditional, and all others to be traditional.Among the traditional investment categories, the Fund typically allocates approximately 15%-35% of its assets in Underlying Funds investing in fixed income securities, 15%-35% of its assets in Underlying Funds investing in U.S. equity securities and 5%-25% of its assets in Underlying Funds investing in international securities. In determining allocations to any particular Underlying Fund, the Fund’s investment adviser considers, among other things, long-term market and economic conditions, historical performance of each Underlying Fund, and expected long-term performance of each Underlying Fund, as well as diversification to control overall portfolio risk exposure. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 50 Fund Class A Investment Objectives.The investment objective of the Fund is long-term growth of capital and income through investment in other funds. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Other Expenses2 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 “Other Expenses” include an Administrative Fee of 0.05% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Please refer to the statutory prospectus for a list of available Underlying Funds. The Fund allocates its assets among Underlying Funds categorized by the Investment Adviser as follows: Investment Categories Alternative Assets Alternative Strategies Domestic/Global Equity Domestic/Global Fixed Income International International Fixed Income Risk Management Sector Specialty Tactical Management The Fund allocates approximately 50% of its assets to the traditional investment categories creating a “core” component of its portfolio.The Fund then allocates approximately 50% of its assets to non-traditional investment categories creating an “alt” component of its portfolio.The Fund considers the Alternative Assets, Alternative Strategies and Risk Management investment categories to be non-traditional, and all others to be traditional.Among the traditional investment categories, the Fund typically allocates approximately 10%-30% of its assets in Underlying Funds investing in fixed income securities, 10%-35% of its assets in Underlying Funds investing in U.S. equity securities and 5%-20% of its assets in Underlying Funds investing in international securities. In determining allocations to any particular Underlying Fund, the Fund’s investment adviser considers, among other things, long-term market and economic conditions, historical performance of each Underlying Fund, and expected long-term performance of each Underlying Fund, as well as diversification to control overall portfolio risk exposure. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 65 Fund Class A Investment Objectives.The investment objective of the Fund is long-term growth of capital and income through investment in other funds. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Other Expenses % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 “Other Expenses” include an Administrative Fee of 0.05% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other funds (“Underlying Funds”).The Underlying Funds in which the Fund may invest are series of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust.Not all funds of the JNL Series Trust, the JNL Variable Fund LLC, and the Curian Variable Series Trust are available as Underlying Funds.Please refer to the statutory prospectus for a list of available Underlying Funds. The Fund allocates its assets among Underlying Funds categorized by the Investment Adviser as follows: Investment Categories Alternative Assets Alternative Strategies Domestic/Global Equity Domestic/Global Fixed Income International International Fixed Income Risk Management Sector Specialty Tactical Management The Fund allocates approximately 35% of its assets to the traditional investment categories creating a “core” component of its portfolio.The Fund then allocates approximately 65% of its assets to non-traditional investment categories creating an “alt” component of its portfolio.The Fund considers the Alternative Assets, Alternative Strategies and Risk Management investment categories to be non-traditional, and all others to be traditional.Among the traditional investment categories, the Fund typically allocates approximately 5%-20% of its assets in Underlying Funds investing in fixed income securities, 5%-25% of its assets in Underlying Funds investing in U.S. equity securities and 0%-15% of its assets in Underlying Funds investing in international securities. In determining allocations to any particular Underlying Fund, the Fund’s investment adviser considers, among other things, long-term market and economic conditions, historical performance of each Underlying Fund, and expected long-term performance of each Underlying Fund, as well as diversification to control overall portfolio risk exposure. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 3a JNL/DFA U.S. Core Equity Fund Class A and B Investment Objective.The investment objective of the Fund is long-term capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses3 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % Less Fee Waiver2 (0.12)% Total Annual Net Expenses % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.72% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses3 0.00% Acquired Fund Fees and Expenses1 0.01% Total Annual Fund Operating Expenses 0.73% Less Fee Waiver2 (0.12)% Total Annual Net Expenses 0.61% 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 Jackson National Asset Management, LLC has contractually agreed to limit management fees of the Fund to 0.50%.The fee waiver will continue for at least one year from the date of the current Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. 3 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Class B 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Period Class B 1/1/2013 – 12/31/2013 % Principal Investment Strategies. Under normal market conditions, the Fund will invest at least 80% of its assets in equity securities of U.S. companies.The percentage allocation of the assets of the Fund to securities of the largest U.S. growth companies as defined below will generally be reduced from between 2.5% and 25% of their percentage weight in the U.S. Universe.The Sub-Adviser generally defines the “U.S. Universe” as a free float adjusted market capitalization weighted portfolio of U.S. operating companies listed on the New York Stock Exchange (“NYSE”), NYSE Alternext US LLC or Nasdaq Global Market® or such other securities exchanges deemed appropriate by the Sub-Adviser. The market range for the U.S. Universe is approximately $15 million to $504 billion. This range will change due to market conditions. The percentage by which the Fund’s allocation to securities of the largest U.S. growth companies is reduced will change due to market movements.Additionally, the range by which the Fund’s percentage allocation to all securities as compared to the U.S. Universe may be modified after considering other factors the Sub-Adviser determines to be appropriate, such as free float, momentum, trading strategies, liquidity management and expected profitability.In assessing expected profitability, the Sub-Adviser may consider different ratios, such as that of earnings or profits from operations relative to book value or assets. In constructing the portfolio, the Sub-Adviser identifies a broadly diversified universe of eligible securities with precisely-defined risk and return characteristics.It then places priority on efficiently managing portfolio turnover and keeping trading costs low.In general, the Sub-Adviser does not intend to purchase or sell securities for the investment portfolio based on prospects for the economy, the securities markets or the individual issuers whose shares are eligible for purchase. The Fund purchases a broad and diverse group of common stocks of U.S. companies with a greater emphasis on small capitalization and value companies as compared to their representation in the U.S. Universe.The Fund’s increased exposure to small and value companies may be achieved by decreasing the allocation of the Fund’s assets to the largest U.S. growth companies relative to their weight in the U.S. Universe, which would result in a greater weight allocation to small capitalization and value companies.An equity issuer is considered a growth company primarily because it has a low, non-negative book value in relation to its market capitalization.An equity issuer is considered a value company primarily because it has a high book value in relation to its market capitalization. The Fund may also use derivatives, such as futures contracts and options on futures contracts for U.S. equity securities and indices, to gain market exposure on its uninvested cash pending investment in securities or to maintain liquidity to pay redemptions. SEC Comments 1d and 4a JNL/Goldman Sachs Emerging Markets Debt Fund Class A and B Investment Objective.The investment objective of the Fund is a high level of total return consisting of income and capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses3 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % Less Waiver/Reimbursement2 % Total Annual Fund Operating Expenses After Waiver/Reimbursement % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses3 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % Less Waiver/Reimbursement2 % Total Annual Fund Operating Expenses After Waiver/Reimbursement % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 Jackson National Asset Management, LLC has contractually agreed to waive 0.025% of the management fees of the Fund for net assets exceeding $400 million and up to $1 billion. The fee waiver will continue for at least one year from the date of the current Prospectus, unless the Adviser notifies the Board of Trustees of a change in or elimination of the waiver within 30 days prior to the end of the then current term. This fee waiver is subject to yearly review and approval by the Board of Trustees. 3 “Other Expenses” include an Administrative Fee of 0.15% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Class B 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Period Class B 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund invests, under normal circumstances, at least 80% of its assets in: (i) sovereign and corporate debt securities and other instruments of issuers in emerging countries, denominated in any currency; and/or (ii) currencies of such emerging countries, which may be represented by forwards or other derivatives that may have interest rate exposure . Such instruments referred to in (i) above may include credit linked notes and other investments with similar economic exposures. Emerging market countries include but are not limited to those considered to be developing by the World Bank. Generally, the Sub-Adviser has broad discretion to identify other countries that it considers to qualify as emerging markets countries. The majority of these countries are likely to be located in Asia, South and Central America, the Middle East, Central and Eastern Europe, and Africa. Sovereign debt consists of debt securities issued by governments or any of their agencies, political subdivisions or instrumentalities, denominated in the currency of that country, and may also include nominal and real inflation-linked securities. In determining whether an issuer of corporate debt is in an emerging market country, the Sub-Adviser will ordinarily do so by identifying the issuer’s “country of risk.” The issuer’s “country of risk” is defined by Bloomberg and is based on a number of criteria, including its country of domicile, the primary stock exchange on which it trades, the location from which the majority of its revenue comes, and its reporting currency. However, the Investment Adviser may also (but is not required to) deem other issuers to be in an emerging market country if they are otherwise tied economically to an emerging market country. Many of the countries in which the Fund invests will have sovereign ratings that are below investment grade or are unrated. Additionally, the Fund intends to use structured securities or derivatives, including but not limited to credit linked notes, financial future contracts, forward contracts and swap contracts, to attempt to improve the performance of the Fund and to gain exposure to certain countries or currencies in the Fund’s investment portfolio in accordance with its investment objective. The Fund’s investments in these instruments may be significant. These transactions may result in substantial realized and unrealized capital gains and losses relative to the gains and losses from the Fund’s investments in bonds and other securities. Short-term and long-term realized capital gains distributions paid by the Fund are taxable to its shareholders. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 5a JNL/Goldman Sachs Mid Cap Value Fund Class A and B Investment Objective.The investment objective of the Fund is long-term capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable [to be updated by amendment] Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses3 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % Less Waiver/Reimbursement2 % Total Annual Fund Operating Expenses After Waiver/Reimbursement % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses3 % Acquired Fund Fees and Expenses1 % Total Annual Fund Operating Expenses % Less Waiver/Reimbursement2 % Total Annual Fund Operating Expenses After Waiver/Reimbursement % 1 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 Jackson National Asset Management, LLC has contractually agreed to waive 0.025% of the management fees of the Fund for net assets exceeding $500 million. The fee waiver will continue for at least one year from the date of the current Prospectus, unless the Adviser notifies the Board of Trustees of a change in or elimination of the waiver within 30 days prior to the end of the then current term. This fee waiver is subject to yearly review and approval by the Board of Trustees. 3 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: [to be updated by amendment] Class A 1 year 3 years 5 years 10 years $ Class B 1 year 3 years 5 years 10 years $ Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. [to be updated by amendment] Period Class A 1/1/2013 – 12/31/2013 % Period Class B 1/1/2013 – 12/31/2013 % Principal Investment Strategies. The Fund seeks to meet this objective by investing, under normal circumstances, at least 80% of its assets in securities within the market capitalization range of the Russell Mid Cap Value Index and the Russell 2500 Value Index. As of December 31, 2013, the capitalization range of the Russell Midcap ® Value Index was between $1.14 billion and $26.94 billion.As of December 31, 2013, the capitalization range of the Russell 2500 Value Index was between $14 million and $10.79 billion. If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. The Fund may invest up to 25% of its net assets in foreign securities, including securities of issuers in emerging countries. The Fund may also invest in derivatives. SEC Comments 1d and 2a Additional Information About The Funds JNL Institutional Alt 20 Fund Class A Investment Objectives.The investment objective of the JNL Institutional Alt 20 Fund is long-term growth of capital and income. Principal Investment Strategies.The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Fund allocates a percentage of its assets to “Traditional” and “Non-Traditional” asset classes represented by the Underlying Funds. The Fund allocates approximately 80% of its assets to Traditional investment categories creating a “Core” component of its portfolio. The Fund then allocates approximately 20% of its assets to Non-Traditional investment categories creating an “Alt” component of its portfolio. The Fund may allocate 10% - 30% of its assets to Non-Traditional investment categories. Traditional investment categories include, but are not limited to: · Domestic/Global Equity · Domestic/Global Fixed Income · International · International Fixed Income · Sector · Speciality · Tactical Management Non-Traditional investment categories include, but are not limited to: · Alternative Assets · Alternative Strategies · Risk Management For the Fund, among the considerations that JNAM uses to determine specific strategic percentage allocations to any particular Underlying Fund are long-term market and economic conditions, historical performance of each Underlying Fund, expected long term performance of each Underlying Fund based on quantitative and qualitative investment analysis, as well as, diversification to control overall portfolio risk exposure. Allocations to Traditional and Non-Traditional investment categories, as well as, allocations to the Underlying Funds are periodically reviewed and may be revised based on changing market and economic conditions that may affect specific Underlying Funds or investment categories. Generally, any changes among investment categories will be within a range of plus or minus 10 percentage points per investment category per quarter; however, JNAM may at times make larger allocation changes if it believes market conditions warrant a larger change.Allocations are based not only on past investment category performance but more importantly on future risk/return expectations.JNAM reserves the right to replace Underlying Funds or other securities in its asset allocation model at any time. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. Because the Fund invests exclusively in the Underlying Funds, you should look elsewhere in the respective Prospectus for the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust or Curian Variable Series Trust for the particular information and the risks related to the Underlying Funds. The following charts list the Underlying Funds available for investment as of the date of this Prospectus: Investment Categories Domestic/Global Equity Domestic/Global Fixed Income Curian Variable Series Trust Curian Variable Series Trust Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine® Total Return Fund Curian/Epoch Global Shareholder Yield Fund Curian/PIMCO Credit Income Fund Curian Focused U.S. Equity Fund Curian/T. Rowe Price Capital Appreciation Fund JNL Series Trust Curian/The Boston Company Equity Income Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Goldman Sachs Core Plus Bond Fund JNL Series Trust JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Mellon Capital Bond Index Fund JNL/Capital Guardian Global Balanced Fund JNL/Neuberger Berman Strategic Income Fund JNL/Capital Guardian Global Diversified Research Fund JNL/PIMCO Real Return Fund JNL/DFA U.S. Core Equity Fund JNL/PIMCO Total Return Bond Fund JNL/Eagle SmallCap Equity JNL/PPM America Floating Rate Income Fund JNL/Franklin Templeton Global Growth Fund JNL/PPM America High Yield Bond Fund JNL/Franklin Templeton Income Fund JNL/Scout Unconstrained Bond Fund JNL/Franklin Templeton Mutual Shares Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/Franklin Templeton Small Cap Value Fund JNL/WMC Money Market Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Invesco Large Cap Growth Fund JNL Investors Series Trust JNL/Invesco Mid Cap Value Fund JNL/PPM America Low Duration Bond Fund JNL/Invesco Small Cap Growth Fund JNL/PPM America Total Return Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital S&P 500 Index Fund International Fixed Income JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund Curian Variable Series Trust JNL/Morgan Stanley Mid Cap Growth Fund Curian/Baring International Fixed Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Mid Cap Value Fund JNL Series Trust JNL/PPM America Small Cap Value Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/PPM America Value Equity Fund JNL/T. Rowe Price Established Growth Fund International JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Value Fund Curian Variable Series Trust JNL/WMC Balanced Fund Curian/Aberdeen Latin America Fund JNL/WMC Value Fund Curian/Ashmore Emerging Market Small Cap Equity Fund JNL/S&P Competitive Advantage Fund Curian/Franklin Templeton Frontier Markets Fund JNL/S&P Dividend Income & Growth Fund Curian Focused International Equity Fund JNL/S&P Intrinsic Value Fund Curian/Lazard International Strategic Equity Fund JNL/S&P Total Yield Fund Curian/Schroder Emerging Europe Fund JNL Variable Fund LLC JNL Series Trust JNL/Mellon Capital 25 Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Mellon Capital JNL 5 Fund JNL/Eastspring Investments China-India Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Mellon Capital S&P® 24 Fund JNL/Invesco International Growth Fund JNL/Mellon Capital Value Line® 30 Fund JNL/JPMorgan International Value Fund JNL/Lazard Emerging Markets Fund Risk Management JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund Curian Variable Series Trust JNL/Mellon Capital Pacific Rim 30 Fund Curian Dynamic Risk Advantage – Diversified Fund JNL/Mellon Capital International Index Fund Curian Dynamic Risk Advantage – Growth Fund JNL Series Trust JNL/AllianceBernstein Dynamic Asset Allocation Fund Sector Specialty JNL Series Trust JNL Series Trust JNL/Mellon Capital Utilities Sector Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/S&P Mid 3 Fund JNL Variable Fund LLC JNL/Mellon Capital Communications Sector Fund JNL Variable Fund LLC JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Technology Sector Fund Alternative Strategies Alternative Assets Curian Variable Series Trust Curian Variable Series Trust Curian/AQR Risk Parity Fund Curian/CenterSquare International REIT Fund Curian/BlackRock Global Long Short Credit Fund Curian/Franklin Templeton Natural Resources Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Van Eck International Gold Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund JNL Series Trust Curian/Nicholas Convertible Arbitrage Fund JNL/BlackRock Commodity Securities Strategy Fund Curian/Pinebridge Merger Arbitrage Fund JNL/Brookfield Global Infrastructure Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund JNL/Invesco Global Real Estate Fund JNL/Red Rocks Listed Private Equity Fund JNL Series Trust JNL/AQR Managed Futures Strategy Fund Tactical Management JNL/Goldman Sachs U.S. Equity Flex Fund JNL/Mellon Capital Global Alpha Fund JNL Series Trust JNL/BlackRock Global Allocation Fund JNL/Ivy Asset Strategy Fund The Fund seeks to achieve long-term growth of capital through its investments in Underlying Funds that invest primarily in equity and fixed income securities. These investments may include Funds that invest in both domestic and international stocks of large established companies as well as, those Underlying Funds that invest in stocks of smaller companies with above-average growth potential. These investments may also include Underlying Funds that invest in fixed income securities including bonds of U.S. issuers as well as foreign bonds denominated in currencies other than U.S. dollars.The Fund may also invest in Underlying Funds that invest exclusively in investment-grade securities, as well as, Underlying Funds that invest in high-yield, high-risk bonds, commonly referred to as “junk bonds.” The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 35 Fund Class A Investment Objectives.The investment objective of the JNL Institutional Alt 35 Fund is long-term growth of capital and income. Principal Investment Strategies.The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Fund allocates a percentage of its assets to “Traditional” and “Non-Traditional” investment categories represented by the Underlying Funds. The Fund allocates approximately 65% of its assets to Traditional investment categories creating a “Core” component of its portfolio. The Fund then allocates approximately 35% of its assets to Non-Traditional investment categories creating an “Alt” component of its portfolio. Traditional investment categories include, but are not limited to: · Domestic/Global Equity · Domestic/Global Fixed Income · International · International Fixed Income · Sector · Speciality · Tactical Management Non-Traditional investment categories include, but are not limited to: · Alternative Assets · Alternative Strategies · Risk Management For the Fund, among the considerations that JNAM uses to determine specific strategic percentage allocations to any particular Underlying Fund are long-term market and economic conditions, historical performance of each Underlying Fund, expected long term performance of each Underlying Fund based on quantitative and qualitative investment analysis, as well as, diversification to control overall portfolio risk exposure. Allocations to Traditional and Non-Traditional investment categories, as well as, allocations to the Underlying Funds are periodically reviewed and may be revised based on changing market and economic conditions that may affect specific Underlying Funds or investment categories. Generally, any changes among investment categories will be within a range of plus or minus 10 percentage points per investment category per quarter; however, JNAM may at times make larger allocation changes if it believes market conditions warrant a larger change.Allocations are based not only on past investment category performance but more importantly on future risk/return expectations.JNAM reserves the right to replace Underlying Funds or other securities in its asset allocation model at any time. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. Because the Fund invests exclusively in the Underlying Funds, you should look elsewhere in the respective Prospectus for the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust or Curian Variable Series Trust for the particular information and the risks related to the Underlying Funds. The following charts list the Underlying Funds available for investment as of the date of this Prospectus: Investment Categories Domestic/Global Equity Domestic/Global Fixed Income Curian Variable Series Trust Curian Variable Series Trust Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine® Total Return Fund Curian/Epoch Global Shareholder Yield Fund Curian/PIMCO Credit Income Fund Curian Focused U.S. Equity Fund Curian/T. Rowe Price Capital Appreciation Fund JNL Series Trust Curian/The Boston Company Equity Income Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Goldman Sachs Core Plus Bond Fund JNL Series Trust JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Mellon Capital Bond Index Fund JNL/Capital Guardian Global Balanced Fund JNL/Neuberger Berman Strategic Income Fund JNL/Capital Guardian Global Diversified Research Fund JNL/PIMCO Real Return Fund JNL/DFA U.S. Core Equity Fund JNL/PIMCO Total Return Bond Fund JNL/Eagle SmallCap Equity JNL/PPM America Floating Rate Income Fund JNL/Franklin Templeton Global Growth Fund JNL/PPM America High Yield Bond Fund JNL/Franklin Templeton Income Fund JNL/Scout Unconstrained Bond Fund JNL/Franklin Templeton Mutual Shares Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/Franklin Templeton Small Cap Value Fund JNL/WMC Money Market Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Invesco Large Cap Growth Fund JNL Investors Series Trust JNL/Invesco Mid Cap Value Fund JNL/PPM America Low Duration Bond Fund JNL/Invesco Small Cap Growth Fund JNL/PPM America Total Return Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital S&P 500 Index Fund International Fixed Income JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund Curian Variable Series Trust JNL/Morgan Stanley Mid Cap Growth Fund Curian/Baring International Fixed Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Mid Cap Value Fund JNL Series Trust JNL/PPM America Small Cap Value Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/PPM America Value Equity Fund JNL/T. Rowe Price Established Growth Fund International JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Value Fund Curian Variable Series Trust JNL/WMC Balanced Fund Curian/Aberdeen Latin America Fund JNL/WMC Value Fund Curian/Ashmore Emerging Market Small Cap Equity Fund JNL/S&P Competitive Advantage Fund Curian/Franklin Templeton Frontier Markets Fund JNL/S&P Dividend Income & Growth Fund Curian Focused International Equity Fund JNL/S&P Intrinsic Value Fund Curian/Lazard International Strategic Equity Fund JNL/S&P Total Yield Fund Curian/Schroder Emerging Europe Fund JNL Variable Fund LLC JNL Series Trust JNL/Mellon Capital 25 Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Mellon Capital JNL 5 Fund JNL/Eastspring Investments China-India Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Mellon Capital S&P® 24 Fund JNL/Invesco International Growth Fund JNL/Mellon Capital Value Line® 30 Fund JNL/JPMorgan International Value Fund JNL/Lazard Emerging Markets Fund Risk Management JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund Curian Variable Series Trust JNL/Mellon Capital Pacific Rim 30 Fund Curian Dynamic Risk Advantage – Diversified Fund JNL/Mellon Capital International Index Fund Curian Dynamic Risk Advantage – Growth Fund JNL Series Trust JNL/AllianceBernstein Dynamic Asset Allocation Fund Sector Specialty JNL Series Trust JNL Series Trust JNL/Mellon Capital Utilities Sector Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/S&P Mid 3 Fund JNL Variable Fund LLC JNL/Mellon Capital Communications Sector Fund JNL Variable Fund LLC JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Technology Sector Fund Alternative Strategies Alternative Assets Curian Variable Series Trust Curian Variable Series Trust Curian/AQR Risk Parity Fund Curian/CenterSquare International REIT Fund Curian/BlackRock Global Long Short Credit Fund Curian/Franklin Templeton Natural Resources Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Van Eck International Gold Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund JNL Series Trust Curian/Nicholas Convertible Arbitrage Fund JNL/BlackRock Commodity Securities Strategy Fund Curian/Pinebridge Merger Arbitrage Fund JNL/Brookfield Global Infrastructure Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund JNL/Invesco Global Real Estate Fund JNL/Red Rocks Listed Private Equity Fund JNL Series Trust JNL/AQR Managed Futures Strategy Fund Tactical Management JNL/Goldman Sachs U.S. Equity Flex Fund JNL/Mellon Capital Global Alpha Fund JNL Series Trust JNL/BlackRock Global Allocation Fund JNL/Ivy Asset Strategy Fund The Fund seeks to achieve long-term growth of capital through its investments in Underlying Funds that invest primarily in equity and fixed income securities. These investments may include Funds that invest in both domestic and international stocks of large established companies as well as, those Underlying Funds that invest in stocks of smaller companies with above-average growth potential. These investments may also include Underlying Funds that invest in fixed income securities including bonds of U.S. issuers as well as foreign bonds denominated in currencies other than U.S. dollars.The Fund may also invest in Underlying Funds that invest exclusively in investment-grade securities, as well as, Underlying Funds that invest in high-yield, high-risk bonds, commonly referred to as “junk bonds.” The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 50 Fund Class A Investment Objectives.The investment objective of the JNL Institutional Alt 50 Fund is long-term growth of capital and income. Principal Investment Strategies.The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Fund allocates a percentage of its assets to “Traditional” and “Non-Traditional” investment categories represented by the Underlying Funds. The Fund allocates approximately 50% of its assets to Traditional investment categories creating a “Core” component of its portfolio. The Fund then allocates approximately 50% of its assets to Non-Traditional investment categories creating an “Alt” component of its portfolio. Traditional investment categories include, but are not limited to: · Domestic/Global Equity · Domestic/Global Fixed Income · International · International Fixed Income · Sector · Speciality · Tactical Management Non-Traditional investment categories include, but are not limited to: · Alternative Assets · Alternative Strategies · Risk Management For the Fund, among the considerations that JNAM uses to determine specific strategic percentage allocations to any particular Underlying Fund are long-term market and economic conditions, historical performance of each Underlying Fund, expected long term performance of each Underlying Fund based on quantitative and qualitative investment analysis, as well as, diversification to control overall portfolio risk exposure.Allocations are periodically reviewed and may be revised based on changing market and economic conditions that may affect specific Underlying Funds or investment categories. Generally, any changes among investment categories will be within a range of plus or minus 10 percentage points per investment category per quarter; however, JNAM may at times make larger allocation changes if it believes market conditions warrant a larger change.Allocations are based not only on past investment category performance but more importantly on future risk/return expectations.JNAM reserves the right to replace Underlying Funds or other securities in its asset allocation model at any time. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. Because the Fund invests exclusively in the Underlying Funds, you should look elsewhere in the respective Prospectus for the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust or Curian Variable Series Trust for the particular information and the risks related to the Underlying Funds. The following charts list the Underlying Funds available for investment as of the date of this Prospectus: Investment Categories Domestic/Global Equity Domestic/Global Fixed Income Curian Variable Series Trust Curian Variable Series Trust Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine® Total Return Fund Curian/Epoch Global Shareholder Yield Fund Curian/PIMCO Credit Income Fund Curian Focused U.S. Equity Fund Curian/T. Rowe Price Capital Appreciation Fund JNL Series Trust Curian/The Boston Company Equity Income Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Goldman Sachs Core Plus Bond Fund JNL Series Trust JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Mellon Capital Bond Index Fund JNL/Capital Guardian Global Balanced Fund JNL/Neuberger Berman Strategic Income Fund JNL/Capital Guardian Global Diversified Research Fund JNL/PIMCO Real Return Fund JNL/DFA U.S. Core Equity Fund JNL/PIMCO Total Return Bond Fund JNL/Eagle SmallCap Equity JNL/PPM America Floating Rate Income Fund JNL/Franklin Templeton Global Growth Fund JNL/PPM America High Yield Bond Fund JNL/Franklin Templeton Income Fund JNL/Scout Unconstrained Bond Fund JNL/Franklin Templeton Mutual Shares Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/Franklin Templeton Small Cap Value Fund JNL/WMC Money Market Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Invesco Large Cap Growth Fund JNL Investors Series Trust JNL/Invesco Mid Cap Value Fund JNL/PPM America Low Duration Bond Fund JNL/Invesco Small Cap Growth Fund JNL/PPM America Total Return Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital S&P 500 Index Fund International Fixed Income JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund Curian Variable Series Trust JNL/Morgan Stanley Mid Cap Growth Fund Curian/Baring International Fixed Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Mid Cap Value Fund JNL Series Trust JNL/PPM America Small Cap Value Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/PPM America Value Equity Fund JNL/T. Rowe Price Established Growth Fund International JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Value Fund Curian Variable Series Trust JNL/WMC Balanced Fund Curian/Aberdeen Latin America Fund JNL/WMC Value Fund Curian/Ashmore Emerging Market Small Cap Equity Fund JNL/S&P Competitive Advantage Fund Curian/Franklin Templeton Frontier Markets Fund JNL/S&P Dividend Income & Growth Fund Curian Focused International Equity Fund JNL/S&P Intrinsic Value Fund Curian/Lazard International Strategic Equity Fund JNL/S&P Total Yield Fund Curian/Schroder Emerging Europe Fund JNL Variable Fund LLC JNL Series Trust JNL/Mellon Capital 25 Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Mellon Capital JNL 5 Fund JNL/Eastspring Investments China-India Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Mellon Capital S&P® 24 Fund JNL/Invesco International Growth Fund JNL/Mellon Capital Value Line® 30 Fund JNL/JPMorgan International Value Fund JNL/Lazard Emerging Markets Fund Risk Management JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund Curian Variable Series Trust JNL/Mellon Capital Pacific Rim 30 Fund Curian Dynamic Risk Advantage – Diversified Fund JNL/Mellon Capital International Index Fund Curian Dynamic Risk Advantage – Growth Fund JNL Series Trust JNL/AllianceBernstein Dynamic Asset Allocation Fund Sector Specialty JNL Series Trust JNL Series Trust JNL/Mellon Capital Utilities Sector Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/S&P Mid 3 Fund JNL Variable Fund LLC JNL/Mellon Capital Communications Sector Fund JNL Variable Fund LLC JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Technology Sector Fund Alternative Strategies Alternative Assets Curian Variable Series Trust Curian Variable Series Trust Curian/AQR Risk Parity Fund Curian/CenterSquare International REIT Fund Curian/BlackRock Global Long Short Credit Fund Curian/Franklin Templeton Natural Resources Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Van Eck International Gold Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund JNL Series Trust Curian/Nicholas Convertible Arbitrage Fund JNL/BlackRock Commodity Securities Strategy Fund Curian/Pinebridge Merger Arbitrage Fund JNL/Brookfield Global Infrastructure Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund JNL/Invesco Global Real Estate Fund JNL/Red Rocks Listed Private Equity Fund JNL Series Trust JNL/AQR Managed Futures Strategy Fund Tactical Management JNL/Goldman Sachs U.S. Equity Flex Fund JNL/Mellon Capital Global Alpha Fund JNL Series Trust JNL/BlackRock Global Allocation Fund JNL/Ivy Asset Strategy Fund The Fund seeks to achieve long-term growth of capital through its investments in Underlying Funds that invest primarily in equity and fixed income securities. These investments may include Funds that invest in both domestic and international stocks of large established companies as well as, those Underlying Funds that invest in stocks of smaller companies with above-average growth potential. These investments may also include Underlying Funds that invest in fixed income securities including bonds of U.S. issuers as well as foreign bonds denominated in currencies other than U.S. dollars.The Fund may also invest in Underlying Funds that invest exclusively in investment-grade securities, as well as, Underlying Funds that invest in high-yield, high-risk bonds, commonly referred to as “junk bonds.” The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comments 1d and 2a JNL Institutional Alt 65 Fund Class A Investment Objectives.The investment objective of the JNL Institutional Alt 65 Fund is long-term growth of capital and income. Principal Investment Strategies.The Fund seeks to achieve its objective by investing in Class A shares of a diversified group of other Funds (“Underlying Funds”).The Fund allocates a percentage of its assets to “Traditional” and “Non-Traditional” investment categories represented by the Underlying Funds. The Fund allocates approximately 35% of its assets to Traditional investment categories creating a “Core” component of its portfolio. The Fund then allocates approximately 65% of its assets to Non-Traditional investment categories creating an “Alt” component of its portfolio. Traditional investment categories include, but are not limited to: · Domestic/Global Equity · Domestic/Global Fixed Income · International · International Fixed Income · Sector · Speciality · Tactical Management Non-Traditional investment categories include, but are not limited to: · Alternative Assets · Alternative Strategies · Risk Management For the Fund, among the considerations that JNAM uses to determine specific strategic percentage allocations to any particular Underlying Fund are long-term market and economic conditions, historical performance of each Underlying Fund, expected long term performance of each Underlying Fund based on quantitative and qualitative investment analysis, as well as, diversification to control overall portfolio risk exposure.Allocations are periodically reviewed and may be revised based on changing market and economic conditions that may affect specific Underlying Funds or investment categories. Generally, any changes among investment categories will be within a range of plus or minus 10 percentage points per investment category per quarter; however, JNAM may at times make larger allocation changes if it believes market conditions warrant a larger change.Allocations are based not only on past investment category performance but more importantly on future risk/return expectations.JNAM reserves the right to replace Underlying Funds or other securities in its asset allocation model at any time. The Underlying Funds in which the Fund may invest may be changed from time to time at the discretion of the Investment Adviser without notice or shareholder approval. Therefore, the Fund may invest in Underlying Funds that are not listed in the statutory prospectus. Because the Fund invests exclusively in the Underlying Funds, you should look elsewhere in the respective Prospectus for the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust or Curian Variable Series Trust for the particular information and the risks related to the Underlying Funds. The following charts list the Underlying Funds available for investment as of the date of this Prospectus: Investment Categories Domestic/Global Equity Domestic/Global Fixed Income Curian Variable Series Trust Curian Variable Series Trust Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine® Total Return Fund Curian/Epoch Global Shareholder Yield Fund Curian/PIMCO Credit Income Fund Curian Focused U.S. Equity Fund Curian/T. Rowe Price Capital Appreciation Fund JNL Series Trust Curian/The Boston Company Equity Income Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Goldman Sachs Core Plus Bond Fund JNL Series Trust JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Mellon Capital Bond Index Fund JNL/Capital Guardian Global Balanced Fund JNL/Neuberger Berman Strategic Income Fund JNL/Capital Guardian Global Diversified Research Fund JNL/PIMCO Real Return Fund JNL/DFA U.S. Core Equity Fund JNL/PIMCO Total Return Bond Fund JNL/Eagle SmallCap Equity JNL/PPM America Floating Rate Income Fund JNL/Franklin Templeton Global Growth Fund JNL/PPM America High Yield Bond Fund JNL/Franklin Templeton Income Fund JNL/Scout Unconstrained Bond Fund JNL/Franklin Templeton Mutual Shares Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/Franklin Templeton Small Cap Value Fund JNL/WMC Money Market Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Invesco Large Cap Growth Fund JNL Investors Series Trust JNL/Invesco Mid Cap Value Fund JNL/PPM America Low Duration Bond Fund JNL/Invesco Small Cap Growth Fund JNL/PPM America Total Return Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital S&P 500 Index Fund International Fixed Income JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund Curian Variable Series Trust JNL/Morgan Stanley Mid Cap Growth Fund Curian/Baring International Fixed Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Mid Cap Value Fund JNL Series Trust JNL/PPM America Small Cap Value Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/PPM America Value Equity Fund JNL/T. Rowe Price Established Growth Fund International JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Value Fund Curian Variable Series Trust JNL/WMC Balanced Fund Curian/Aberdeen Latin America Fund JNL/WMC Value Fund Curian/Ashmore Emerging Market Small Cap Equity Fund JNL/S&P Competitive Advantage Fund Curian/Franklin Templeton Frontier Markets Fund JNL/S&P Dividend Income & Growth Fund Curian Focused International Equity Fund JNL/S&P Intrinsic Value Fund Curian/Lazard International Strategic Equity Fund JNL/S&P Total Yield Fund Curian/Schroder Emerging Europe Fund JNL Variable Fund LLC JNL Series Trust JNL/Mellon Capital 25 Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Mellon Capital JNL 5 Fund JNL/Eastspring Investments China-India Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Mellon Capital S&P® 24 Fund JNL/Invesco International Growth Fund JNL/Mellon Capital Value Line® 30 Fund JNL/JPMorgan International Value Fund JNL/Lazard Emerging Markets Fund Risk Management JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund Curian Variable Series Trust JNL/Mellon Capital Pacific Rim 30 Fund Curian Dynamic Risk Advantage – Diversified Fund JNL/Mellon Capital International Index Fund Curian Dynamic Risk Advantage – Growth Fund JNL Series Trust JNL/AllianceBernstein Dynamic Asset Allocation Fund Sector Specialty JNL Series Trust JNL Series Trust JNL/Mellon Capital Utilities Sector Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/S&P Mid 3 Fund JNL Variable Fund LLC JNL/Mellon Capital Communications Sector Fund JNL Variable Fund LLC JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Technology Sector Fund Alternative Strategies Alternative Assets Curian Variable Series Trust Curian Variable Series Trust Curian/AQR Risk Parity Fund Curian/CenterSquare International REIT Fund Curian/BlackRock Global Long Short Credit Fund Curian/Franklin Templeton Natural Resources Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Van Eck International Gold Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund JNL Series Trust Curian/Nicholas Convertible Arbitrage Fund JNL/BlackRock Commodity Securities Strategy Fund Curian/Pinebridge Merger Arbitrage Fund JNL/Brookfield Global Infrastructure Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund JNL/Invesco Global Real Estate Fund JNL/Red Rocks Listed Private Equity Fund JNL Series Trust JNL/AQR Managed Futures Strategy Fund Tactical Management JNL/Goldman Sachs U.S. Equity Flex Fund JNL/Mellon Capital Global Alpha Fund JNL Series Trust JNL/BlackRock Global Allocation Fund JNL/Ivy Asset Strategy Fund The Fund seeks to achieve long-term growth of capital through its investments in Underlying Funds that invest primarily in equity and fixed income securities. These investments may include Funds that invest in both domestic and international stocks of large established companies as well as, those Underlying Funds that invest in stocks of smaller companies with above-average growth potential. These investments may also include Underlying Funds that invest in fixed income securities including bonds of U.S. issuers as well as foreign bonds denominated in currencies other than U.S. dollars.The Fund may also invest in Underlying Funds that invest exclusively in investment-grade securities, as well as, Underlying Funds that invest in high-yield, high-risk bonds, commonly referred to as “junk bonds.” The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. SEC Comment 3a JNL/DFA U.S. Core Equity Fund Class A and B Investment Objective.The investment objective of the JNL/DFA U.S. Core Equity Fund is long-term capital appreciation. Principal Investment Strategies.Under normal market conditions, the Fund will invest at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in equity securities of U.S. companies.The percentage allocation of the assets of the Fund to securities of the largest U.S. growth companies as defined below will generally be reduced from between 2.5% and 25% of their percentage weight in the U.S. Universe.The Sub-Adviser generally defines the U.S. Universe as a free float adjusted market capitalization weighted portfolio of U.S. operating companies listed on the New York Stock Exchange (“NYSE”), NYSE Alternext US LLC or Nasdaq Global Market® or such other securities exchanges deemed appropriate by the Sub-Adviser. The market range for the U.S. Universe is approximately $15 million to $504 billion. This range will change due to market conditions. The percentage by which the Fund’s allocation to securities of the largest U.S. growth companies is reduced will change due to market movements.Additionally, the range by which the Fund’s percentage allocation to all securities as compared to the U.S. Universe may be modified after considering other factors the Sub-Adviser determines to be appropriate, such as free float, momentum, trading strategies, liquidity management, and expected profitability.In assessing expected profitability, the Sub-Adviser may consider different ratios, such as that of earnings or profits from operations relative to book value or assets. In constructing the portfolio, the Sub-Adviser identifies a broadly diversified universe of eligible securities with precisely-defined risk and return characteristics.It then places priority on efficiently managing portfolio turnover and keeping trading costs low.The Sub-Adviser does not intend to purchase or sell securities for the investment portfolio based on prospects for the economy, the securities markets or the individual issuers whose shares are eligible for purchase. The Fund purchases a broad and diverse group of common stocks of U.S. companies with a greater emphasis on small capitalization and value companies as compared to their representation in the U.S. Universe.The Fund’s increased exposure to small and value companies may be achieved by decreasing the allocation of the Fund’s assets to the largest U.S. growth companies relative to their weight in the U.S. Universe, which would result in a greater weight allocation to small capitalization and value companies.An equity issuer is considered a growth company primarily because it has a low, non-negative book value in relation to its market capitalization.An equity issuer is considered a value company primarily because it has a high book value in relation to its market capitalization. The Fund may also use derivatives, such as futures contracts and options on futures contracts for U.S. equity securities and indices, to gain market exposure on its uninvested cash pending investment in securities or to maintain liquidity to pay redemptions. SEC Comment 5a JNL/Goldman Sachs Mid Cap Value Fund Class A and B Investment Objective.The investment objective of the JNL/Goldman Sachs Mid Cap Value Fund is long-term capital appreciation. Principal Investment Strategies.The Fund seeks to meet this objective by investing, under normal circumstances, at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in securities within the market capitalization range of the Russell Mid Cap Value Index and the Russell 2500 Value Index.If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities.As of December 31, 2013, the capitalization range of the Russell Midcap® Value Index was between $1.14 billion and $26.94 billion.As of December 31, 2013, the capitalization range of the Russell 2500 Value Index was between $14 million and $10.79 billion. Although the Fund will invest primarily in publicly traded U.S. securities, it may invest up to 25% of its net assets in foreign securities, including securities of issuers in emerging countries and securities denominated in foreign currencies. The Fund may also invest in derivatives. The Sub-Adviser may allocate assets of the Fund to two sub-strategies:the mid-cap value and the small-mid cap value strategies.Within the mid-cap value strategy, under normal market conditions, assets will be invested in companies with public market capitalizations within the range of market capitalization of companies constituting the Russell Midcap Value Index, although generally the Sub-Adviser intends to invest in a diversified portfolio of stocks within a market capitalization range of $1 - $10 billion. Within the small-mid cap value strategy, under normal market conditions, assets will be invested in companies with public market capitalizations within the range of market capitalization of companies constituting the Russell 2500 Value Index although generally the Sub-Adviser intends to invest in a diversified portfolio of stocks within a market capitalization range between $1 and $5 billion. The Sub-Adviser will make investment decisions between the strategies depending on the cash flows in and out of the Fund and the level of assets that is required to maintain the market capitalization of 80% of its assets within the range of market capitalization of companies constituting the Russell MidCap Value Index and the Russell 2500 Value Index.
